320 S.W.3d 240 (2010)
Antoine PEARSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93791.
Missouri Court of Appeals, Eastern District, Division Five.
September 14, 2010.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*241 Before GARY M. GAERTNER, Jr., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
Prior report: 272 S.W.3d 475.

ORDER
PER CURIAM.
Antoine Pearson (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court clearly erred in denying his claims that defense counsel was ineffective in: (1) failing to file a motion in limine and object to testimony and argument relating to the forensic interviewer's opinion that the victim's disclosure did not appear to be coached; and (2) failing to provide the trial court with a redacted recording of Movant's police interview. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).